 Case 2:20-cv-00386-LEW Document 4 Filed 10/29/20 Page 1 of 7                    PageID #: 12




                            UNITED STATES DISTRICT COURT
                                    District of Maine




                                                  )
 JOHN KATULA,                                     )   Docket No. 2:20-cv-00386-LEW
                        Plaintiff                 )
                                                  )
 v.                                               )
                                                  )
 VINAL THOMPSON, KEVIN JOYCE, and                 )
 CUMBERLAND COUNTY,                               )
                     Defendants                   )
                                                  )


 ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANTS KEVIN JOYCE AND
                     CUMBERLAND COUNTY


       NOW COME Defendants Kevin Joyce and Cumberland County, through counsel, and

hereby respond to Plaintiff’s Complaint as follows:



                                    AFFIRMATIVE DEFENSES

       A. Plaintiff’s Complaint fails to state a cause of action upon which relief may be granted.

       B. Plaintiff has not suffered any compensable damages resulting from the claims alleged

in Plaintiff’s Complaint.

       C. Plaintiff’s damages, if any, were directly and proximately caused by the acts and/or

omissions of an individual and/or entity other than these Defendants.

       D.   Plaintiff’s damages, if any, were directly and proximately caused by a legally

sufficient superseding/intervening cause.

       E. Plaintiff has failed to mitigate his damages as required by law.
 Case 2:20-cv-00386-LEW Document 4 Filed 10/29/20 Page 2 of 7                      PageID #: 13




       F. These Defendants are entitled to immunity, including all immunities available under

the Maine Tort Claims Act.

       G. Plaintiff’s claims are barred by provisions of the Prison Litigation Reform Act,

including but not limited to 42 U.S.C. § 1997e(a) and/or 42 U.S.C. § 1997e(e).

       H. Tort claims contained in Plaintiff’s Complaint are barred for failure to comply with

conditions precedent to the maintenance of this lawsuit, including, without limitation, the notice

requirements of 14 M.R.S. § 8107.

       I. Defendant Kevin Joyce is entitled to qualified immunity.



                                            ANSWER

                                              Parties

       1. These Defendants are without sufficient knowledge or information so as to form a

belief as to the truth of the allegations contained in this paragraph of Plaintiff’s Complaint and

therefore deny same.

       2. These Defendants admit the allegations contained in this paragraph of Plaintiff’s

Complaint.

       3-4. These Defendants are without sufficient knowledge or information so as to form a

belief as to the truth of the allegations contained in these paragraphs of Plaintiff’s Complaint and

therefore deny same.

       5-6. These Defendants admit the allegations contained in these paragraphs of Plaintiff’s

Complaint.




                                                 2
 Case 2:20-cv-00386-LEW Document 4 Filed 10/29/20 Page 3 of 7                      PageID #: 14




                                      Subject Matter Jurisdiction

        7. These Defendants deny the specific violations alleged against them. These Defendants

are without sufficient knowledge or information so as to form a belief as to the truth of the

remaining allegations contained in this paragraph of Plaintiff’s Complaint and therefore deny

same.

        8. The allegations contained in this paragraph of Plaintiff’s Complaint do not require a

response. To the extent a response is required, these Defendants agree that this court has

jurisdiction over these claims.

        9. The allegations contained in this paragraph of Plaintiff’s Complaint do not require a

response. To the extent a response is required, these Defendants agree that this court has pendant

jurisdiction over these claims.

                                         Personal Jurisdiction

        10. The allegations contained in this paragraph of Plaintiff’s Complaint do not require a

response. To the extent a response is required, these Defendants agree that this court has personal

jurisdiction over these claims.

                                                Venue

        11. The allegations contained in this paragraph of Plaintiff’s Complaint do not require a

response. To the extent a response is required, these Defendants agree that venue is proper in the

United States District Court for the District of Maine.

                                  Common Nucleus of Operative Facts

        12-13. These Defendants are without sufficient knowledge or information so as to form a

belief as to the truth of the allegations contained in these paragraphs of Plaintiff’s Complaint and


                                                  3
 Case 2:20-cv-00386-LEW Document 4 Filed 10/29/20 Page 4 of 7                       PageID #: 15




therefore deny same.

       14. These Defendants admit that Mr. Katula was required to undergo a urine test on July

7, 2020. These Defendants are without sufficient knowledge or information so as to form a belief

as to the truth of the remaining allegations contained in this paragraph of Plaintiff’s Complaint and

therefore deny same.

       15. These Defendants admit that Mr. Katula did not produce urine for the urine test.

These Defendants are without sufficient knowledge or information so as to form a belief as to the

truth of the remaining allegations contained in this paragraph of Plaintiff’s Complaint and therefore

deny same.

       16-35. These Defendants are without sufficient knowledge or information so as to form a

belief as to the truth of the allegations contained in these paragraphs of Plaintiff’s Complaint and

therefore deny same.

       36. No response is required to the statement contained in this paragraph of Plaintiff’s

Complaint.

                                            Count I
                                   42 U.S.C. § 1983 Violation
                     v. Officers Defendant Thompson and Unknown Officers

       37. These Defendants repeat their responses to Paragraphs 1 through and including 36 of

this Complaint as if fully set forth herein.

       38-39. These allegations do not pertain to these Defendants. To the extent that these

Defendants are required to respond to any of the allegations contained in these paragraphs of

Plaintiff’s Complaint, these Defendants deny all such allegations.




                                                 4
 Case 2:20-cv-00386-LEW Document 4 Filed 10/29/20 Page 5 of 7                    PageID #: 16




                                           Count II
                            42 U.S.C. § 1983 Supervision Violation
                     v. Unknown Supervisor Defendant and Defendant Joyce

       40. These Defendants repeat their responses to Paragraphs 1 through and including 39 of

this Complaint as if fully set forth herein.

       41. These Defendants are without sufficient knowledge or information so as to form a

belief as to the truth of the allegations contained in this paragraph of Plaintiff’s Complaint and

therefore deny same.

       42-50. These Defendants deny the allegations contained in these paragraphs of Plaintiff’s

Complaint.

                                             Count III
                               42 U.S.C. § 1983 Municipal Violation
                                      v. Cumberland County

       51. These Defendants repeat their responses to Paragraphs 1 through and including 50 of

this Complaint as if fully set forth herein.

       52. These Defendants deny the allegations contained in this paragraph of Plaintiff’s

Complaint.

       53-54. These Defendants admit the allegations contained in this paragraph of Plaintiff’s

Complaint.

       55-59. These Defendants deny the allegations contained in these paragraphs of Plaintiff’s

Complaint.

                                           Count IV
                                       42 U.S.C. Assault
                       v. Defendant Thompson and Other Unnamed Officers

       60. These Defendants repeat their responses to Paragraphs 1 through and including 59 of


                                                5
 Case 2:20-cv-00386-LEW Document 4 Filed 10/29/20 Page 6 of 7                       PageID #: 17




this Complaint as if fully set forth herein.

       61-63. These allegations do not pertain to these Defendants. To the extent that these

Defendants are required to respond to any of the allegations contained in these paragraphs of

Plaintiff’s Complaint, these Defendants deny all such allegations.

       WHEREFORE, these Defendants pray for judgment in their favor on all counts of

Plaintiff’s Complaint, plus costs, interest, and attorneys fees.


Dated: October 28, 2020                                  /s/ Peter T. Marchesi
                                                       Peter T. Marchesi, Esq.


                                                        /s/ Cassandra S. Shaffer
                                                       Cassandra S. Shaffer, Esq.

                                                       Wheeler & Arey, P.A.
                                                       Attorneys for Defendants Joyce and
                                                       Cumberland County
                                                       27 Temple Street
                                                       Waterville, ME 04901




                                                  6
 Case 2:20-cv-00386-LEW Document 4 Filed 10/29/20 Page 7 of 7                          PageID #: 18




                            UNITED STATES DISTRICT COURT
                                    District of Maine




                                                        )
 JOHN KATULA,                                           )    Docket No. 2:20-cv-00386-LEW
                       Plaintiff                        )
                                                        )
 v.                                                     )
                                                        )
 VINAL THOMPSON, KEVIN JOYCE, and                       )
 CUMBERLAND COUNTY,                                     )
                     Defendants                         )
                                                        )


                                   CERTIFICATE OF SERVICE


       I, Peter T. Marchesi, hereby certify that:

       ●      Answer and Affirmative Defenses of Defendants Kevin Joyce and Cumberland
              County

has been served this day on Plaintiff by filing with the Clerk of Court using the CM/ECF system
which will send notification of such filing(s) to the following:

              Michael Waxman, Esq.                          mjwaxy@aol.com


Dated: October 28, 2020                                       /s/ Peter T. Marchesi
                                                            Peter T. Marchesi, Esq.
                                                            Wheeler & Arey, P.A.
                                                            Attorneys for Defendants Joyce and
                                                            Cumberland County
                                                            27 Temple Street
                                                            Waterville, ME 04901




                                                    7
